This was a motion to show cause why one Levi Strauss, a surety on a replevin bond, should not be held incompetent on the ground that he was not a householder, having justified as such.
It appeared on the examination before the Clerk, that Strauss had a store and slept in the same, but had no other residence and had no family.
Judge Hager held that householder here meant one who had a fixed residence in the county, and that the term householder was used in contradistinction to a transient resident.